Name: Commission Regulation (EC) No 652/96 of 11 April 1996 amending Regulation (EC) No 3016/95 opening Community tariff quotas for 1996 for sheep, goats, sheepmeat and goatmeat falling within CN codes 0104 10 30, 0104 10 80, 0104 20 90 and 0204
 Type: Regulation
 Subject Matter: tariff policy;  means of agricultural production;  animal product
 Date Published: nan

 12. 4. 96 EN Official Journal of the European Communities No L 91 /23 COMMISSION REGULATION (EC) No 652/96 of 11 April 1996 amending Regulation (EC) No 3016/95 opening Community tariff quotas for 1996 for sheep, goats, sheepmeat and goatmeat falling within CN codes 0104 10 30, 0104 10 80, 0104 20 90 and 0204 (EC) No 3016/95 ( ®); whereas that Regulation must there ­ fore be amended; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sheepmeat and Goatmeat, HAS ADOPTED THIS REGULATION: THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organiza ­ tion of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EC) No 1265/95 (2), and in parti ­ cular Article 12 (4) thereof, Whereas Council Decision 95/592/EC of 22 December 1995 concerning the conclusion of the results of negotia ­ tions with certain third countries under GATT Article XXIV.6 and other related matters (3), provides in particular for additional import possibilities for Australia, New Zealand and Chile due to the enlargement of the Community; whereas Council Regulation (EC) No 3093/95 of 22 December 1995 laying down the rates of duty to be applied by the Community resulting from negotiations under GATT Article XXIV.6 consequent upon the accession of Austria, Finland and Sweden to the European Union (4), fixes the additional quantities for the countries concerned; Whereas Council Decision 95/582/EC of 20 December 1995 on the conclusion of the Agreements in the form of exchanges of letters between the European Community, of the one part, and the Republic of Iceland, the Kingdom of Norway and the Swiss Confederation , of the other part, concerning certain agricultural products (*), provides in particular for additional import possibilities for Iceland due to the enlargement of the Community; Whereas these quantities should now be incorporated into the quotas for 1996 opened by Commission Regulation Article 1 Annex I of Regulation (EC) No 3016/95 is hereby amended as follows :  the quantity for Australia is replaced by the quantity ' 18 650' tonnes,  the quantity for New Zealand is replaced by the quan ­ tity '226 700 ' tonnes,  the quantity for Chile is replaced by the quantity '3 000 ' tonnes,  the quantity for Iceland is replaced by the quantity '1 350 ' tonnes . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 11 April 1996 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 289, 7. 10 . 1989, p. 1 . (2 OJ No L 123 , 3 . 6. 1995, p. 1 . (3 OJ No L 334, 30. 12 . 1995, p. 38 . (4) OJ No L 334, 30. 12 . 1995, p. 1 . 0 OJ No L 327, 30 . 12 . 1995, p . 17. (6) OJ No L 314, 28 . 12. 1995, p . 35 .